DISMISS and Opinion Filed October 28, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00946-CV

                          MAURICE SAULS, Appellant
                                    V.
                      DALLAS COUNTY, CITY OF DALLAS,
                   DALLAS INDEPENDENT SCHOOL DISTRICT,
                 DALLAS COUNTY SCHOOL EQUALIZATION FUND,
                DALLAS COUNTY COMMUNITY COLLEGE DISTRICT,
                  AND PARKLAND HOSPITAL DISTRICT, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-14-30227

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                    Opinion by Justice Lang
       The clerk’s record is past due. By letter dated September 3, 2015, we informed appellant

that the Dallas County District Clerk notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay the clerk’s fee for preparing the

record. We directed appellant to provide, within ten days, written verification that payment or

arrangements for payment of the clerk’s fee had been made or written documentation that he had

been found entitled to proceed without payment of costs. We cautioned appellant that if the

Court did not receive the required documentation within the time specified we may dismiss the

appeal without further notice. See TEX. R. APP. P. 37.3(b).
       As of today’s date, appellant has not filed a response. Accordingly, we dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b).




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE

150946F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MAURICE SAULS, Appellant                           On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas.
No. 05-15-00946-CV        V.                       Trial Court Cause No. TX-14-30227.
                                                   Opinion delivered by Justice Lang.
DALLAS COUNTY, CITY OF DALLAS,                     Justices Evans and Whitehill participating.
DALLAS INDEPENDENT SCHOOL
DISTRICT, DALLAS COUNTY SCHOOL
EQUALIZATION FUND, DALLAS
COUNTY COMMUNITY COLLEGE
DISTRICT, AND PARKLAND HOSPITAL
DISTRICT, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees DALLAS COUNTY, CITY OF DALLAS, DALLAS
INDEPENDENT SCHOOL DISTRICT, DALLAS COUNTY SCHOOL EQUALIZATION
FUND, DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, AND PARKLAND
HOSPITAL DISTRICT recover their costs of this appeal from appellant MAURICE SAULS.


Judgment entered this 28th day of October, 2015.




                                             –3–